In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Scholnick, J.), entered *678October 7, 1985, which granted the respondents’ motion to dismiss the complaint as against them for failure to state a cause of action, or, in the alternative, for summary judgment dismissing the complaint.
Order affirmed, with costs.
The respondents cannot be held liable in this matter absent a special duty owed to the plaintiffs (see, e.g., Vitale v City of New York, 60 NY2d 861, rearg denied 61 NY2d 759). In opposing the respondents’ motion, the plaintiffs failed to meet their burden of establishing a sufficient factual predicate to indicate the existence of such a special duty (see, Corcoran v Community School Dist. 17, 114 AD2d 835).
We have reviewed the plaintiffs’ remaining contentions and find them to be without merit. Thompson, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.